DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin, USPN 2016/0188902.
With regard to claims 1, 9, and 17, Jin discloses a method for controlling secure access to user requested data (0005), the method including retrieving information related to potential unauthorized access to user requested data (0019, 0125), wherein the information is collected by a plurality of sensors of user's mobile device (0042), generating, based on the retrieved information, a trained statistical model representing an environment surrounding a user (0124, 0042), wherein the trained statistical model includes a plurality of parameters describing a plurality of discrete structures disposed substantially around the user's mobile device (0124, “The boundary of the privacy geo-fence 516 can be defined by an architectural boundary such as a wall of a room, an entry way, building façade, or a combination thereof”), determining, based on the generated trained statistical model, a first data security value indicating a degree of information security based on user's environment (0125), wherein the first data security value ranges from a minimum value to a maximum value, wherein the minimum value indicates a high probability of the user requested data being obtained solely by the user and the maximum value indicates a high probability of the user requested data being obtained by the user and by an unauthorized user (0096, 0097, 0199, 0238), determining, based on the generated trained statistical model, a second data security value indicating a degree of confidentiality of the user requested data (0123, 0140, 0171, 0238), and filtering the user requested data based on a ratio of the determined first data security value and the second data security value (0126, 0238).
With regard to claims 5 and 13, Jin in discloses the method of claim 1, as outlined above, and further discloses using the sensors to gather surrounding information (0199), and detecting connected devices (0199, 0278).
With regard to claims 8 and 16, Jin in discloses the method of claim 1, as outlined above, and further discloses granting access based on the determination (0094, 0164, Claim 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 11, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Martino et al, USPN 2014/0189784.
With regard to claims 3, 11, and 19, Jin discloses the method of claim 1, as outlined above, and further discloses the device including several sensors to collect information, such as geolocation sensor (GPS, 0042), an audio sensor (microphones, 0259), a G-sensor (accelerometers, 0042), a velocity sensor (accelerometers, 0042), a gyroscope (gyroscopes, 0042), an accelerometer (accelerometers, 0042), a wireless communication adapter (antennas, 0052). Jin does not specifically disclose the device including a video sensor, but does disclose that it can be a smartphone (0025). The examiner takes official notice that it is well known in the art to include cameras in smartphones. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement a camera in the smartphone of Jin, to better ascertain the environment of the user in Jin, for the stated motivation of Jin, to better control privacy in the geo-fence of the user (0124, 0199).
With regard to claims 6 and 14, Jin in view of Marino discloses the method of claim 4, as outlined above, and Jin further discloses using the sensors to gather surrounding information (0259), including using the GPS to detect location (0199), as does Marino (0050). The motivation to combine remains the same as outlined above.
With regard to claims 7 and 15, Jin in view of Marino discloses the method of claim 4, as outlined above, and Marino further discloses using the audio sensors to gather surrounding information to determine the crowd level near the device (0055). The motivation to combine remains the same as outlined above.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Martino in further view of Davis et al, USPN 2011/0161076.
With regard to claims 4, 12, and 20, Jin discloses the method of claim 1, as outlined above, and further discloses using the audio sensors to gather surrounding information (0259), and the retrieved information includes at least audio data characterizing the environment surrounding the user  (0259) and wherein the audio data includes at least noise characteristics of the audio data (0259), time and space coordinates of one or more sound sources with respect to user's position (0259), but does not disclose checking a degree of similarity of the one or more sound sources. Marino discloses a method of protecting data using mobile sensors (0003) similar to that of Jin. Marino further discloses the retrieved information includes at least audio data characterizing the environment surrounding the user and wherein the audio data includes at least amplitude-frequency characteristics of the audio data (0006), time and space coordinates of one or more sound sources with respect to user's position, and a degree of similarity of the one or more sound sources (0055). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the audio sensing of Marino in the data protection method of Jin, using the microphone disclosed by Jin, for the stated motivation of Jin, to improve relative risk level determination (0138, 0199). While Jin discloses monitoring the level of ambient noise (0259), he does not specifically mention measuring amplitude-frequency. Davis discloses a method of determining a user’s environment (0383) similar to that of Jin and Marino, and further discloses detecting amplitude-frequency information (0384). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement an amplitude-frequency of Davis with the noise level of Jin, for the stated motivation of Jin, to better detect the user’s environment (0124, 0259).
Response to Arguments
Applicant’s arguments filed 16 June 2022 have been considered and are not persuasive. 
Applicant argues that, “The mobile device in Jin is not necessarily capable of determining structural objects located in the vicinity of the mobile device, such as, walls, for example.” The examiner disagrees and points out that Jin discloses the exact example of a wall in paragraph 0124, as outlined above. 
Applicant further argues that Marino is silent with respect to i-iii of claims 4, 12, and 20. The examiner point out that Marino discloses comparing the sound to determine a degree of similarity (0055), as outlined above, to known sounds of a number of people in a certain proximity, which reads on time and space coordinates since it’s the number of people within a specific proximity at a specific time. With regard to amplitude-frequency information, while the examiner feels that the noise level of Jin (0259) reads on this limitation, Davis was added to read better on the claim language.
References Cited
Wyatt et al., USPN 2017/0346853, discloses a method of using device sensors to detect surrounding risk (0225), similar to Jin, but was not seen as the best reference, as no audio detection was used. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434